Citation Nr: 1010431	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  07-00 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The Veteran served on active duty from June 1941 to May 1945.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2005 rating decision of the 
St. Louis, Missouri, VA Regional Office (RO).

This case has previously come before the Board.  In May 2009, 
the matters were remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A bilateral hearing loss disability was not manifest in 
service or within one year of separation, and is not 
attributable to service.

2.  The competent and probative evidence does not establish 
that tinnitus was manifest in service or is attributable to 
service.

3.  A diagnosis of PSD is not shown.  


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred or 
aggravated during active service, and service incurrence may 
not be presumed.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2009).

2.  Tinnitus was not incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.304 (2009).

3.  PSD was not incurred or aggravated in active service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
Veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claims.  The 
September 2005 letter told him to provide any relevant 
evidence in his possession.  See Pelegrini, 18 Vet. App. at 
120.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case).  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted by the following: (1) based on the communications 
sent to the claimant over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence the 
claimant is required to submit in this case; and (2) based on 
the claimant's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, "the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board notes that 
records requested following the Board's May 2009 remand have 
either been associated with the claims file or have 
documented to be unavailable.  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  
The claimant was also afforded VA examinations in December 
2005 and October 2009.  38 C.F.R. § 3.159(c)(4).  The records 
satisfy 38 C.F.R. § 3.326.

Since the Board has concluded that the preponderance of the 
evidence is against the claims of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. §1110 (West 2002 & Supp. 2009).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces.  In 
addition, service connection may be granted for a chronic 
disease, including organic disease of the nervous system, if 
manifested to a compensable degree within one year following 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. §§ 3.303, 3.304.

Service connection for PSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2009); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. 
§ 3.304(f) (2009).

The term "hearing loss disability" is defined in VA 
regulations.  For the purposes of applying the laws 
administered by VA, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  The Court, in Hensley v. Brown, 5 Vet. 
App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service if there is sufficient evidence to 
demonstrate a medical relationship between a veteran's in- 
service exposure to loud noise and his current disability.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that there has been substantial 
compliance with the Board's May 2009 remand.  Additional 
records have been requested and associated with the claims 
file, to the extent possible, and the Veteran was afforded an 
adequate VA examination.  Thus, the Board is able to proceed 
with a determination.

The Veteran asserts that he has a bilateral hearing loss 
disability and tinnitus, as well as PSD, related to service.  
Having reviewed the evidence, the Board finds that service 
connection is not warranted in this case.  

The Board notes that in the July 2005 claim, the Veteran 
asserted that bilateral hearing loss was due to combat noise 
exposure, and in the January 2007 VA Form 9, he asserted that 
he had hearing loss and tinnitus related to combat actions 
and intrusive thoughts in association with combat exposure 
during service.  The Board notes that a December 2005 rating 
decision reflects the AOJ's determination that the Veteran 
did not engage in combat with the enemy via notation of 
combat code "1."  Regardless, and relevant to all of the 
claims on appeal, to include PSD, a current disability must 
be shown.  The Board notes that Section 1154(b) does not 
create a statutory presumption of current disability.  
Rather, it merely aids a combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  Id.  In this case, the competent 
evidence does not show that the Veteran has PSD and the 
competent and probative evidence does not establish that 
either a bilateral hearing loss disability or tinnitus is 
related to in-service disease or injury.  

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
the VA's and the Court's interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  A claim fails if there is an absence of 
disability or an absence of disease or injury.

In regard to PSD, the December 2005 VA examiner stated that 
the Veteran did not demonstrate the breadth and depth of 
symptomatology sufficient to justify a diagnosis of PSD.  The 
October 2009 VA examiner concurred with the December 2005 
opinion, noting that any relevant symptoms were attributable 
to the Veteran's service-connected anxiety disorder.  

As reflected in the October 2009 VA report of examination, 
in-service stressful events have been established, to include 
a fire during service aboard the USS WAKEFIELD requiring 
evacuation of the vessel.  The Board notes that while the 
Veteran stated, in a July 2005 VA Form 21-526, that he had 
symptoms to include intrusive thoughts and nightmares about 
in-service events, and while the Veteran stated that the ship 
catching on fire was scary on VA examination in October 2009, 
the examiner noted that the Veteran denied frequently 
thinking about or being absorbed by thoughts of the ship 
burning, that he was not fearful of being trapped in a fire, 
and that he does not fear an imminent attack of any kind.  In 
addition, the examiner reported that the Veteran does not 
reexperience the stressful event, does not suffer from acute 
psychic pain in response to a reminder of the event, and does 
not have outbursts of irritability or anger.  No symptoms of 
increased arousal or hypervigilance were reported, and the 
examiner noted that the Veteran does not go out of his way to 
avoid reminders of the event, does not suffer from a numbing 
of his emotional responsiveness to others, and does not have 
a restricted range of affect.  Rather, the Veteran was a 
social and outgoing person, not detached from others, and 
looked forward to the future.  

In addition, depression screens in February 2004 and March 
2006 were negative and a May 2007 VA record notes a PSD 
screen was negative.  The Veteran specifically denied having 
ever had any experience that was so frightening, horrible, or 
upsetting that it caused nightmares, or caused him to avoid 
situations that reminded him of it, or caused him to be 
constantly on guard, watchful, or easily startled, or caused 
him to feel detached from others.  

In this case, the competent and probative evidence does not 
establish a diagnosis of PSD that conforms to the diagnostic 
criteria contained in the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (1994) (DSM-IV) at any 
time during the appeal.  Absent disability, service 
connection is not warranted.  

In regard to the opinion in a March 2006 VA record to the 
effect that the Veteran's hearing loss "may be most likely 
service connected, " with notation of a history of a hearing 
problem related to bombings during service in the 1940s and 
that the Veteran had worn hearing aids since the 1960s, the 
Board notes that when faced with conflicting medical 
opinions, the Board must weigh the credibility and probative 
value of each opinion, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)).  The Board must account for evidence it 
finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In 
determining the weight assigned to the evidence, the Board 
also considers factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).  

The Board recognizes that an examiner's opinion cannot be 
rejected solely because it is based upon a history supplied 
by the claimant.  See Kowalski v. Nicholson, 19 Vet. App. 
171, 179 (2005).  Moreover, the Court has held that a claims 
file review, as it pertains to obtaining an overview of a 
claimant's medical history, is not a strict requirement for 
medical opinions, and that a medical opinion may not be 
discounted solely because the opining clinician did not 
describe review of the claims file.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  The critical question is 
whether the medical opinion is credible in light of all the 
evidence.  In fact, the Board may reject a medical opinion 
that is based on facts provided by the veteran which have 
been found to be inaccurate or because other facts present in 
the record contradict the facts provided by the veteran which 
formed the basis for the opinion.  Coburn v. Nicholson, 19 
Vet. App. 427, 432 (2006) (Board may reject such statements 
of the veteran if rebutted by the overall weight of the 
evidence).  

In this case, the Board finds that the March 2006 VA opinion 
is conclusory and of diminished probative value, if any.  See 
Miller v. West, 11 Vet. App. 345, 348 (1998).  In that 
regard, while the opinion potentially attributes hearing-
related symptoms to in-service noise exposure, the opinion 
does not adequately address the relevant findings at service 
entrance, during service, at separation or thereafter.  The 
Board notes that a mere transcription of lay history is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).

Against this background is the December 2005 VA opinion to 
the effect that it was less than likely that the Veteran's 
bilateral hearing loss or tinnitus was related to service.  
As noted in an October 2005 statement, the Veteran asserts 
that he had an onset of ringing in his ears during service in 
association with the ship having been bombed, 5-inch machine 
guns and depth charges.  The Board notes that while such is 
not inconsistent with the circumstances of this Veteran's 
service, the December 2005 VA examination report notes no 
relevant in-service complaints or findings, no excessive in-
service noise exposure, and that the Veteran reported a 
history of an onset of symptoms in the 1960s, many years 
after separation from service.  The Board notes that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim and weighs against the claims 
in this case.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (en banc).  

To the extent that the Veteran has attempted to establish 
continuity of symptomatology based on lay statements, the 
Board finds such attempt to be inconsistent with the more 
probative contemporaneous records.  Specifically, the May 
1945 separation examination report shows conversational 
speech testing was 30/30 on the right and 30/30 on the left, 
and the ears and drums were normal.  A January 1948 VA 
examination report notes that the auditory canals were 
normal, and it was reported that ordinary conversation could 
be heard from a distance of 20 feet.  In addition, no organic 
disease of the nervous system was noted on VA examination in 
June 1951 and August 1953.  The initial documented evidence 
of hearing loss and tinnitus is decades after service.  Such 
evidence is far more reliable than the Veteran's remote 
claim.

A determination as to whether the Veteran has current 
disability related to service requires competent evidence.  
The Veteran is competent to report his symptoms, to include 
hearing loss and tinnitus, as well as symptoms of a 
psychiatric nature.  As a layman, however, his opinion alone 
is not sufficient upon which to base a determination as to a 
relationship between service and any current disability.  
Rather, the Board must weigh and assess the competence and 
credibility of all of the evidence of record, to include the 
opinions to the contrary.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 95 (1992); See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 
362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), the Federal Circuit stated that it had previously and 
explicitly rejected the view that competent medical evidence 
is required when the determinative issue in a claim for 
benefits involves either medical etiology or a medical 
diagnosis.  Instead, under section 1154(a) lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when: a layperson is competent to identify the 
medical condition; the layperson is reporting a 
contemporaneous medical diagnosis; or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson reaffirms the holdings in 
Jandreau and Buchanan that VA must consider the competency of 
the lay evidence and cannot outright reject such evidence on 
the basis that such evidence can never establish a medical 
diagnosis or nexus.  This does not mean, however, that lay 
evidence is necessarily always sufficient to identify a 
medical diagnosis, but rather only that it is sufficient in 
those cases where the lay person is competent and does not 
otherwise require specialized medical training and expertise 
to do so, i.e., the Board must determine whether the claimed 
disability is a type of disability for which a lay person is 
competent to provide etiology or nexus evidence.  The Court 
has specifically indicated that lay evidence may establish 
the existence of a current disorder capable of lay 
observation, to specifically include varicose veins, 
tinnitus, and flat feet.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007); Charles v. Principi, 16 Vet. App. 370, 374 
(2002); and Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  A 
veteran generally is not competent to diagnose his mental 
condition; he is only competent to identify and explain the 
symptoms that he observes and experiences.  Clemons v.  
Shinseki, 23 Vet. App. 1 (2009).

In this case, the Board has accorded more probative value to 
the VA opinions.  The examiners reviewed the claims file, 
provided detailed reports, and the opinions provided are 
based on objective findings and reliable principles.  In 
regard to the January 2006 and January 2007 assertions that 
the VA examinations are incomplete, inadequate and/or 
invalid, as well as in correspondence received in January 
2010 from the Veteran's representative, the Board notes that 
the Veteran has provided no evidence that the examiners are 
incompetent.  In addition, the Veteran has presented no 
objective evidence contrary to the findings contained in the 
VA examination reports.  The Board notes that the critical 
issue in regard to hearing loss and tinnitus this case is one 
of etiology, not the degree of impairment due to disability.  
Regardless, the Board finds the VA opinions are adequate and 
supported by the contemporaneous records.  

In summary, the evidence establishes no hearing loss 
disability or tinnitus during service or within the initial 
post-service year, normal hearing at separation, and a 
competent and probative opinion that it is not likely that 
either hearing loss or tinnitus is related to service.  In 
addition, a competent diagnosis of PSD is not shown.  

The preponderance of the evidence is against the claims and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.


ORDER

Service connection for bilateral hearing loss disability is 
denied.  

Service connection for tinnitus is denied.  

Service connection for PSD is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


